Name: Commission Regulation (EEC) No 3626/89 of 1 December 1989 altering the export refunds on cereals and on wheat or rye flour, groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 12. 89 No L 351 /31Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3626/89 of 1 December 1989 altering the export refunds on cereals and on wheat or rye flour, groats and meal export refunds at present in force should be altered to the amounts set out in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2), and in particular the fifth subparagraph of Article 16(2) thereof, Whereas the export refunds on cereals and on wheat or rye flour, groats and meal were fixed by Commission Regulation (EEC) No 3602/89 (3); Whereas, it follows from applying the detailed rules contained in Commission Regulation (EEC) No 3602/89 to the information known to the Commission, that the HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 (a), (b) and (c) of Regulation (EEC) No 2727/75, exported in the natural state, as fixed in the Annex to Regulation (EEC) No 3602/89 are hereby altered as shown in the Annex to this Regulation in respect of the products set out therein. Article 2 This Regulation shall enter into force on 2 December 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23 . 9 . 1989, p. 41 . (}) OJ No L 350, 1 . 12. 1989, p. 78 . No L 351 /32 Official Journal of the European Communities 2. 12. 89 ANNEX to the Commission Regulation of 1 December 1989 altering the export refunds on cereals and on wheat or rye flour, groats and meal (ECU/ tonne) Product code Destination (') Amount of refund 0709 90 60 000 _ 0712 90 19 000   1001 10 10 000 06 95,00 07 95,00 02 0 1001 10 90 000 01 10,00 1001 90 91 000 08 42,00 02 0 1001 90 99 000 04 42,00 I 05 42,00 02 10,00 1002 00 00 000 03 45,00 05 45,00 02 10,00 1003 00 10 000 09 57,00 02 0 1003 00 90 000 04 57,00 02 10,00 1004 00 10 000 08 57,00 02 0 1004 00 90 000 01 0 1005 10 90 000   1005 90 00 000 03 65,00 02 0 1007 00 90000   1008 20 00 000   1101 00 00 110 01 72,50 1101 00 00 120 01 72,50 1101 00 00 130 01 66,50 1101 00 00 150 01 63,50 1101 00 00 170 01 60,50 1101 00 00180 01 57,50 1101 00 00 190   1101 00 00 900   1102 10 00 100 01 72,50 1102 10 00 200 01 72,50 1102 1000 300 01 72,50 1102 10 00 500 01 72,50 1102 10 00 900   1103 11 10 100 01 182,00 1103 11 10200 01 172,00 1103 11 10 500 01 154,00 1103 11 10 900 01 145,00 1103 11 90 100 01 72,50 1103 11 90 900 -  2. 12. 89 Official Journal of the European Communities No L 351 /33 (') The destinations are identified as follows : 01 All third countries, 02 Other third countries, 03 Switzerland, Austria and Liechtenstein, 04 Switzerland, Austria, Liechtenstein, Ceuta and Melilla, 05 Zone II b), 06 Turkey, 07 Algeria, 08 Zone I, 09 Zone VI, Zone I. NB : The zones are those defined in Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28. 5. 1977, p. 53), as last amended by Regulation (EEC) No 3049/89 (OJ No L 292, 11 . 10 . 1989, p. 10).